Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 1 of 14 PageID #: 352




                        HAWKINSON
                           EXHIBIT B
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 2 of 14 PageID #: 353


 1              IN THE UNITED STATES DISTRICT COURT
 2                FOR THE EASTERN DISTRICT OF TEXAS
 3                          MARSHALL DIVISION
 4
 5    KAIFI LLC,                              ) No. 2:20-CV-281-JRG
 6                      Plaintiff,            )
 7         v.                                 )
 8    T-MOBILE US, INC. and                   )
 9    T-MOBILE USA, INC.,                     )
10                      Defendants.           )
11
12                     DEPOSITION OF PETER RYSAVY
13                            March 31, 2021
14                               Wednesday
15                               8:30 A.M.
16
17                THE VIDEOTAPED DEPOSITION OF PETER RYSAVY
18    was taken by remote videoconferencing set up by
19    Schmitt Reporting - Veritext Portland, 400 NW
20    Columbia Street, Suite 140, Vancouver, Washington,
21    before Sara Fahey Wilson, CSR, Certified Shorthand
22    Reporter in and for the State of Oregon.
23
24
25

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 3 of 14 PageID #: 354

     1              APPEARANCES                                               1           THE VIDEOGRAPHER: Good morning.                       08:27
     2   (All counsel appearing by remote videoconference)                    2 We're now on the record. Today's date is March              08:27
     3                                                                        3 31st, 2021, and the time is 8:29 a.m.               08:27
     4   For the Plaintiff:                                                   4           This is the unit -- media unit one of 08:27
     5     IRELL & MANELLA                                                    5 the video recorded deposition of Peter Rysavy being 08:27
     6     1800 Avenue of the Stars, Suite 900                                6 taken in the matter of Kaifi LLC versus T-Mobile            08:27
     7     Los Angeles, California 90067-4276                                 7 U.S., Inc.                              08:27
     8     310-277-1010                                                       8           The court reporter is Sara Wilson, who 08:27
     9     BY: MR. JASON G. SHEASBY                                           9 will now swear or affirm the witness.                 08:28
    10     jsheasby@irell.com                                                10                                    08:28
    11                                                                       11               PETER RYSAVY,                      08:26
    12   For the Defendants:                                                 12 having been first duly sworn to testify the truth, 08:25
    13     GIBSON DUNN                                                       13     the whole truth, and nothing but the truth, was 08:23
    14     2001 Ross Avenue, Suite 2100                                      14          examined and testified as follows:        08:22
    15     Dallas, Texas 75201                                               15                                    08:20
    16     214-698-3423                                                      16               EXAMINATION                        08:18
    17     BY: MR. NATHAN R. CURTIS                                          17 BY MR. SHEASBY:                                    08:28
    18     ncurtis@gibsondunn.com                                            18     Q.   Good morning, sir. Can you state your          08:28
    19                                                                       19 name for the record.                          08:28
    20   Videographed By:                                                    20     A.   Peter Rysavy.                     08:28
    21     MR. TIM GARRETT                                                   21     Q.   You've been retained as an expert by           08:28
    22                                                                       22 T-Mobile. Is that correct?                      08:28
    23   Zoom Monitor:                                                       23     A.   That's correct.                   08:28
    24     MR. RICARDO YI - VERITEXT                                         24     Q.   You submitted an expert declaration in         08:28
    25                                                                       25 this case. Is that correct?                   08:28
                                                                    Page 2                                                                          Page 4

     1                   INDEX                                                1      A. Yes, I did.                      08:28
     2                                                                        2      Q. Did you write the expert declaration       08:28
     3   WITNESS........................................PAGE                  3   yourself?                            08:28
     4   PETER RYSAVY                                                         4      A. I wrote it in conjunction with the       08:28
     5     BY MR. SHEASBY                                    4                5   attorney I worked with at Gibson Dunn.            08:28
     6                                                                        6      Q. You collaborated with the attorney at      08:28
     7   EXHIBITS.......................................PAGE                  7   Gibson Dunn?                             08:28
     8   Exhibit 1     Exhibit 1 to the Declaration 12                        8      A. Yes.                           08:28
     9             of Peter Rysavy - 728 Patent                               9      Q. Did you have an opportunity to read the 08:28
    10   Exhibit 2     Distributed Router                   22               10   declaration of Mr. Blackburn?                 08:28
    11             Architecture for                                          11      A. Yes, I did read Mr. Blackburn's          08:29
    12             Packet-Routed Optical                                     12   declaration.                          08:29
    13             Networks                                                  13      Q. Are you prepared to talk about it and      08:29
    14   Exhibit 3     Different Types of Wired                30            14   discuss with what you agree and disagree with in     08:29
    15             Internet Connections                                      15   Mr. Blackburn's declaration today?              08:29
    16   Exhibit 5     Router Definition                   32                16      A. I can comment on some items with respect 08:29
    17   Exhibit 6     P.R. 4-3(B) Disclosure of               57            17   to his declaration.                     08:29
    18             Potential Testimony From                                  18      Q. Okay.                           08:29
    19             Thomas L. Blackburn                                       19          Do you know what a femtocell and a         08:29
    20   Exhibit 8     RFC 2002                           46                 20   nanocell are?                          08:29
    21                                                                       21      A. I have heard the terms before, but it     08:29
    22   MARKED TEXT...............................PAGE/LINE                 22   depends on the context.                    08:29
    23   None.                                                               23      Q. In the context of cellular networks, have 08:29
    24                                                                       24   you heard of femtocells?                    08:29
    25                                                                       25      A. In the context of cellular networks, I 08:29
                                                                    Page 3                                                                          Page 5

                                                                                                                                   2 (Pages 2 - 5)
                                                       Veritext Legal Solutions
                                                            866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 4 of 14 PageID #: 355

     1 network to be connected to the internet.                  08:43                  1      A. I would need to know what you mean by            08:47
     2    Q.    802.11 networks are connected to the              08:43                 2   "distributed."                          08:47
     3 internet. Correct?                           08:43                               3      Q. A routing function for a network can be 08:47
     4    A.    No. That is just one implementation of an 08:43                         4   distributed across multiple physical devices?        08:47
     5 802.11 network. An 802.11 network can be connected 08:43                         5      A. I haven't seen that type of implementation 08:47
     6 to the internet, but an 802.11 network can also             08:43                6   of a router.                           08:47
     7 operate in isolation.                        08:43                               7      Q. Did you investigate in preparation for 08:47
     8    Q.    When a cellular network is in operation,          08:43                 8   your expert declaration whether routers can be        08:47
     9 there are going to be instances in which individual 08:44                        9   implemented across multiple physical devices?          08:47
    10 packets are dropped. Correct?                       08:44                       10      A. As part of my preparation for this         08:47
    11    A.    When -- okay, let me understand the               08:44                11   deposition, I did not investigate whether routers 08:47
    12 question.                                 08:44                                 12   can be distributed.                       08:48
    13         You said that when a cellular network is          08:44                 13      Q. Can routing functions be performed by a 08:48
    14 connected to the internet that packets can be              08:44                14   general purpose computer?                      08:48
    15 dropped?                                   08:44                                15      A. It would depend on whether the -- what         08:48
    16    Q.    Yes.                             08:44                                 16   exact routing functions you're implementing and the 08:48
    17    A.    There's nothing inherent about connecting 08:44                        17   capabilities of that general purpose computer as      08:48
    18 to the internet that results in packets being          08:44                    18   well as its physical connections to different types 08:48
    19 dropped. Packets being dropped is just a by-product 08:44                       19   of networks.                            08:48
    20 of any communication system that occasionally,                08:44             20      Q. Sir, a general purpose computer cannot         08:48
    21 depending on the technology and the environment, can 08:44                      21   perform a routing function. Correct?             08:49
    22 have errors that can ultimately result in packets          08:44                22      A. Whether a computer can perform routing           08:49
    23 being dropped.                               08:45                              23   functions depends on the capabilities of that       08:49
    24    Q.    Let me ask it this way: When packets are 08:45                         24   specific computer.                         08:49
    25 dropped, the user will always perceive an                  08:45                25      Q. Sir, a general purpose computer can't        08:49
                                                                             Page 14                                                            Page 16

     1 interruption in the communication whether it's data 08:45                        1   perform routing functions. Correct?              08:49
     2 or voice. Correct?                            08:45                              2      A. As I said, whether a route -- sorry. Let 08:49
     3    A.    I disagree.                       08:45                                 3   me repeat -- or start again.                08:49
     4    Q.    Sir, in order to have seamless and           08:45                      4         Whether a general purpose computer can        08:49
     5 without-interruption communication, you must ensure 08:45                        5   perform routing functions depends on the           08:49
     6 that all packets are delivered. No packets can be           08:45                6   capabilities of that computer.               08:49
     7 dropped. Correct?                             08:45                              7      Q. Sir, if it's a general purpose computer, 08:49
     8    A.    That's not really the case because           08:45                      8   that means it can't perform routing functions?      08:49
     9 communication systems have various forms of error                  08:45         9      A. As I said, whether or not a general        08:49
    10 control and redundancy built into them, as well as            08:45             10   purpose computer can perform routing functions         08:49
    11 techniques such as buffering. So if packets had             08:46               11   depends on the capabilities of that computer.       08:49
    12 dropped, that can result in some kind of                  08:46                 12      Q. Let's go to Exhibit 1 again, which is the 08:50
    13 interruption, but not necessarily.                  08:46                       13   patent. Tell me when you're there.              08:50
    14    Q.    Sir, it's the case that if packets are     08:46                       14      A. Yes.                            08:50
    15 dropped, you're not communicating seamlessly and                  08:46         15      Q. The last element says (reading): A         08:50
    16 without interruption. Correct?                      08:46                       16     router that determines a location, data       08:50
    17    A.    Again, that's not necessarily the case.       08:46                    17     communication terminal.                     08:50
    18    Q.    Let me ask you the next question, which is 08:46                       18         Do you see that, sir?               08:50
    19 routers can exist on specialized pieces of                08:46                 19      A. I do.                           08:50
    20 equipment. Correct?                               08:46                         20      Q. That excludes the use of a general purpose 08:50
    21    A.    I'm not sure what you mean by "specialized 08:46                       21   computer for a router. Correct?                08:50
    22 pieces of equipment," but routers can be implemented 08:46                      22      A. As I said, whether or not a general        08:50
    23 in different physical configurations.                 08:46                     23   purpose computer can be a router depends on the        08:51
    24    Q.    Routers can be implemented and distributed 08:46                       24   capabilities of that computer.               08:51
    25 in physical configurations. Correct?                  08:46                     25      Q. Are there instances in which a general 08:51
                                                                             Page 15                                                            Page 17

                                                                                                                                  5 (Pages 14 - 17)
                                                                  Veritext Legal Solutions
                                                                       866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 5 of 14 PageID #: 356

     1      Q. What is location information?              09:06          1      A. In the scenario I described, that cell      09:11
     2      A. Well, location information is an           09:06          2   tower could have a fiber-optic connection to the       09:11
     3   agreed-upon construction. And referring to, if I 09:07          3   internet server -- service provider's core network, 09:11
     4   may, the Joint Claim Construction and Pre-Hearing 09:07         4   which would then have a connection to the internet. 09:11
     5   Statement, it's information on a locational area, or 09:07      5   BY MR. SHEASBY:                                  09:11
     6   indoor system ID information, or both.             09:07        6      Q. Are you aware of any service provider          09:11
     7      Q. In the patent, the location register would 09:07          7   network that doesn't ultimately have a physical       09:11
     8   only store indoor location information or outdoor 09:07         8   wired connection to the internet?                09:11
     9   location information. It won't store both at the 09:07          9      A. It depends exactly what you mean by            09:11
    10   same time. Correct?                         09:08              10   "wire." If you mean it to include -- and I think 09:11
    11      A. I don't believe the patent states that. 09:08            11   meant -- previously you mentioned fiber-optic          09:11
    12   It doesn't -- the patent does not preclude storing 09:08       12   cables -- then, yes, there will be some physical     09:11
    13   both.                                 09:08                    13   connection at some point to a network that can be 09:11
    14      Q. Okay.                             09:08                  14   considered the internet.                     09:12
    15          Let me ask you the next question, which is 09:08        15      Q. Okay.                              09:12
    16   that when the -- when the indoor gateway -- let me 09:08       16          Let me ask you this question, which is      09:12
    17   ask it this way.                         09:08                 17   that is a common understanding of the word "wire" at 09:12
    18          For 802.11 networks that are connected to 09:08         18   the time of the patent -- would it include coaxial 09:12
    19   the internet, that connection is going to be      09:08        19   cable? Fiber-optic?                         09:12
    20   through -- that gateway is going to be connected to 09:08      20             MR. CURTIS: Objection. Form.              09:12
    21   the internet through a wire, correct, at some point? 09:09     21   Outside the scope.                          09:12
    22             MR. CURTIS: Objection, form.            09:09        22      A. At the time of the patent? A person of 09:12
    23      A. An 802.11 network or Wi-Fi network can be 09:09          23   ordinary skill in the art wouldn't just use the word 09:12
    24   connected to the internet, and there could be a wire 09:09     24   "wire." They would refer to the specific type of 09:12
    25   such as a cable -- coax cable, for example, yeah. 09:09        25   connection, whether it's coax or fiber-optic        09:12
                                                             Page 26                                                              Page 28

     1   BY MR. SHEASBY:                                 09:09           1   connection. And most -- I would say that a person 09:12
     2      Q. Yeah. I guess I'm asking a slightly         09:09         2   of ordinary skill in the art would find the term    09:12
     3   different question. In the situation when the       09:09       3   "wire" to be vague.                        09:12
     4   802.11, the Wi-Fi gateway, is connected -- is         09:09     4   BY MR. SHEASBY:                                 09:12
     5   connected to the internet, is there any instances in 09:09      5      Q. The term "wire" is generic. Is that        09:12
     6   which there is not going to be a wire ultimately      09:09     6   correct?                               09:12
     7   connecting it?                           09:09                  7      A. The term "wire" is both vague and generic. 09:12
     8            MR. CURTIS: Objection, form. Outside 09:09             8      Q. Copper -- copper cable as an example of a 09:13
     9   the scope.                             09:09                    9   wire. Correct?                            09:13
    10      A. It's not anything I cover in my           09:09          10      A. A wire connection can use copper.            09:13
    11   declaration but that Wi-Fi network can be connected 09:10      11      Q. Wire connection can also use coaxial          09:13
    12   via a wire, but a wire is not necessary nowadays. 09:10        12   cable. Correct?                           09:13
    13   Increasingly, that connection to the internet is    09:10      13      A. A coaxial cable could be considered to be 09:13
    14   done over a wireless connection.                 09:10         14   a wired connection.                         09:13
    15   BY MR. SHEASBY:                                 09:10          15      Q. And a fiber-optic or optical cable could 09:13
    16      Q. A wireless connection to what?              09:10        16   also be considered a wired connection. Correct?        09:13
    17      A. It could be a wireless connection from a 09:10           17      A. In a more loose interpretation of the word 09:13
    18   home to a cell tower, for example, or to some other 09:10      18   "wired connection," a fiber-optic cable could be      09:13
    19   radio connection provided by an internet service       09:10   19   considered a wired connection, but I think some        09:13
    20   provider.                              09:10                   20   people would object to that interpretation.        09:13
    21      Q. But at some level, even if you went          09:10       21      Q. A person of ordinary skill in the art -- 09:13
    22   through that cell tower, at some point there's a     09:11     22   well --                               09:14
    23   physical wire in that system connecting to the        09:11    23            (Pause.)                      09:15
    24   internet. Correct?                        09:11                24          You read Claim 12 of the patent. Correct? 09:15
    25            MR. CURTIS: Same objections.              09:11       25      A. Yes, I did.                        09:16
                                                             Page 27                                                              Page 29

                                                                                                                   8 (Pages 26 - 29)
                                                    Veritext Legal Solutions
                                                         866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 6 of 14 PageID #: 357

     1      Q. You were not able to understand Claim 12. 09:16              1     Q.    If I said to you you can use any type of     09:20
     2   Correct?                                  09:16                    2 wire connection you want, what would you understand 09:21
     3      A. I never said that I didn't understand         09:16          3 that to mean?                               09:21
     4   Claim 12.                                  09:16                   4     A.    The term that I've used in my writing is        09:21
     5      Q. Sir, as a factual matter, as a person of 09:16               5 "wire line" versus "wireless," so when I use the           09:21
     6   ordinary skill in the art, you're not able to       09:16          6 term "wire line," I do use that to refer to any        09:21
     7   understand what Claim 12 is claiming. Correct?            09:16    7 connection that is not wireless. So that would            09:21
     8      A. I don't believe that is a correct          09:16             8 include copper, for instance, or a fiber-optic         09:21
     9   statement.                                09:16                    9 connection.                                 09:21
    10             (Deposition Exhibit Number 3             09:15          10     Q.    Okay.                           09:21
    11              marked for identification.)          09:13             11          Let me ask you the next question, which          09:21
    12   BY MR. SHEASBY:                                   09:17           12 is, is it possible to implement a server using         09:21
    13      Q. Why don't you go ahead and look at Exhibit 09:17            13 software alone on a general purpose computer?                09:21
    14   3.                                    09:17                       14     A.    Can you repeat the question, please?         09:21
    15      A. Did you want me to read the article?           09:17        15     Q.    Sure. One second.                    09:21
    16      Q. Yes.                               09:18                    16            (Pause.)                       09:22
    17             (Pause.)                       09:18                    17          I'm marking a new exhibit. I'll tell you 09:22
    18          Just to give you a heads up, the question 09:18            18 -- let me know when you get it. Okay? It should be 09:24
    19   I'm asking is that after reviewing the article, it's 09:18        19 there for you.                              09:24
    20   fair to say that folks consider coaxial cable,       09:18        20     A.    The folder shows five exhibits.            09:24
    21   fiber-optic cable, and traditional copper wire as 09:18           21            (Deposition Exhibit Number 5              09:23
    22   all options for wired connections to the internet? 09:18          22             marked for identification.)           09:21
    23      A. Well, according to this off -- author of 09:19              23 BY MR. SHEASBY:                                     09:24
    24   the article, he lists dial-up, cable internet, DSL, 09:19         24     Q.    Yeah. So it's Exhibit Number 5. You             09:24
    25   and fiber-optic as different forms of wired internet 09:19        25 probably want to download it because it's -- let me 09:24
                                                                 Page 30                                                                           Page 32

     1   connections.                             09:19                     1   know when you have it.                          09:25
     2       Q. So it would be fair to say that there are 09:19             2      A. I have it.                          09:25
     3   folks in this industry who treat fiber-optic,     09:19            3      Q. If you scroll down, it talks about using 09:25
     4   copper, and coaxial cable all as wired internet      09:19         4   Windows PC as a router?                          09:26
     5   connections?                             09:19                     5      A. Okay. I see that.                      09:26
     6             MR. CURTIS: Objection, form.            09:19            6      Q. Do you disagree that a general purpose          09:26
     7       A. This particular author has fiber-optic     09:19            7   computer can be used as a router when provisioned 09:26
     8   connections in an article that discusses or is     09:19           8   with appropriate software. Correct?                09:26
     9   titled Different Types of Wired Internet          09:19            9      A. What I said was that a general purpose          09:26
    10   Connections.                             09:19                    10   computer can be a router depending on the              09:26
    11   BY MR. SHEASBY:                                 09:20             11   capabilities it has.                       09:26
    12       Q. Do you have any factual basis to disagree 09:20            12      Q. Sir, if you go to the patent, you will see 09:26
    13   that persons in this industry consider coaxial,     09:20         13   it says a location register -- this is Claim 1 -- 09:27
    14   copper, and fiber-optic as all examples of wired      09:20       14   that stores information on the data communication 09:27
    15   connections?                             09:20                    15   terminal received through the indoor network or         09:27
    16       A. I do note that he has a sentence saying 09:20              16   outdoor wireless network.                       09:27
    17      (reading): As we all know, light travels       09:20           17          Do you see that, sir?                 09:27
    18      much faster as compared to electrical          09:20           18      A. I do.                              09:27
    19      signals flowing across a wire.              09:20              19      Q. The location register must be part of the 09:27
    20          So that suggests that he draws some        09:20           20   router. Correct?                            09:27
    21   distinction between fiber and wire. Again, I would 09:20          21      A. The figures show the location register         09:27
    22   repeat that "wire" is a vague term, and in        09:20           22   separate from routers. For example, in Figure 1B, 09:27
    23   discussing an actual network, an engineer would        09:20      23   the location register is item 80 and the router is 09:27
    24   specify the type of connection and refer to that     09:20        24   item 47.                                 09:27
    25   kind of connection.                        09:20                  25      Q. Sir, the location register must be part of 09:28
                                                                 Page 31                                                                           Page 33

                                                                                                                             9 (Pages 30 - 33)
                                                        Veritext Legal Solutions
                                                             866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 7 of 14 PageID #: 358

     1   the router. Correct?                        09:28             1   that function needs to be known at a -- or that      09:32
     2      A. As I said, the patent in these figures      09:28       2   function needs to be in a known networking location 09:32
     3   shows them as separate, and I would need to reread 09:28      3   so that queries can be made to it.              09:32
     4   the patent to see all the specific functions that 09:28       4      Q. So there must be a function that's called 09:32
     5   the patent recites for the router.             09:28          5   a location register. Correct?                 09:32
     6      Q. Sitting here today, do you have -- are you 09:28        6      A. Well, the location register performs         09:32
     7   taking the position that the location register must 09:28     7   specific functions.                       09:32
     8   be separate from the router?                   09:28          8      Q. And you believe that physical 1A -- Figure 09:32
     9      A. I would need to reread the patent to         09:28      9   1A is describing discrete physical objects, not      09:32
    10   answer that question properly.                  09:29        10   functions. Correct?                        09:33
    11      Q. Okay.                              09:29               11      A. I think you'd have to look at the specific 09:33
    12          Well, I'm entitled to your best answer. 09:29         12   items in the figure and refer to the specification 09:33
    13   Is that an opinion you believe you're giving in this 09:29   13   to determine what combination of function and           09:33
    14   case, that the location register must be separate 09:29      14   physical item those represent.                  09:33
    15   from the router?                           09:29             15      Q. So in Figure A [sic], which one of these 09:33
    16             MR. CURTIS: Objection, form. Outside 09:29         16   boxes are depicting functions and which of them are 09:33
    17   the scope.                              09:29                17   depicting single, unique physical objects?          09:33
    18      A. I'm not offering an opinion on that         09:29      18      A. Again, that would require an analysis and 09:33
    19   question, which I also find a little vague because 09:29     19   careful review of the specification.             09:34
    20   it depends on what you mean "outside."               09:29   20      Q. That's why -- have you rendered an opinion 09:34
    21   BY MR. SHEASBY:                                  09:29       21   as to what in Figure 1A has to be a function versus 09:34
    22      Q. Sure.                             09:29                22   what in Figure 1A has to be a single, unique          09:34
    23          Was the location -- are you offering an 09:29         23   physical thing?                           09:34
    24   opinion that the location register either must be or 09:29   24      A. The opinion I provided in my declaration 09:34
    25   cannot be in the same physical box as the router? 09:29      25   was with respect to the location register.         09:34
                                                           Page 34                                                             Page 36

     1      A. As I said, I'm -- without reading the       09:29       1      Q. I understand that, sir. I'm just asking 09:34
     2   patent specifically with that question in mind, I 09:29       2   you a question.                            09:34
     3   can't offer an opinion on that question.          09:30       3          What in Figure 1A has to be -- is a        09:34
     4      Q. But are you offering that opinion?          09:30       4   function versus what in 1A is a unique physical        09:34
     5      A. I'm not offering any opinion as to the       09:30      5   thing?                                 09:34
     6   implementation of the location register and router 09:30      6      A. Without studying the patent as a whole, 09:34
     7   functions.                              09:30                 7   considering that question, I don't have an answer 09:35
     8      Q. The location register must be a single       09:30      8   beyond what I've stated in my declaration in regard 09:35
     9   physical location. Correct?                   09:30           9   to the location register.                   09:35
    10      A. I provided opinions on that in my           09:30      10      Q. Okay.                              09:35
    11   declaration, and I can refer to those if you wish. 09:30     11          Well, let's just go through the thing.    09:35
    12      Q. I just -- you can refer to whatever you 09:30          12   Does the patent limit its system to only three       09:35
    13   want, but I'm just asking you a more basic question. 09:30   13   routers, 41, 42, and 43? What happens if you have 09:35
    14   Must the location register be a single physical      09:30   14   four routers? Is that still covered by the patent? 09:35
    15   location -- single physical location, or single    09:30     15            MR. CURTIS: Objection, form.               09:35
    16   physical box?                             09:31              16      A. It depends on what you mean by "covered by 09:35
    17      A. Well, as I said in my declaration, the      09:31      17   the patent."                             09:35
    18   location register is implemented within a discrete 09:31     18   BY MR. SHEASBY:                                  09:35
    19   node as shown in the figures of the patent.         09:31    19      Q. The claims. Are the claims limited to 09:35
    20      Q. Is there anything in the patent that       09:31       20   only three routers?                         09:35
    21   expressly and unambiguously states that the location 09:31   21      A. I don't recall the claims mentioning a 09:35
    22   register must be in a single physical location?      09:31   22   specific number of routers.                    09:35
    23      A. The patent read as a whole describes the 09:31         23      Q. They reference a router. Correct?            09:35
    24   location register as being a node that performs a 09:31      24      A. Claim 1 references a router, and I would 09:36
    25   specific function. And as I said in my declaration, 09:32    25   need to reread the claims to see if routers are      09:36
                                                           Page 35                                                             Page 37

                                                                                                               10 (Pages 34 - 37)
                                                   Veritext Legal Solutions
                                                        866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 8 of 14 PageID #: 359

     1       Q. So let's go to the patent.             09:42            1             (Pause.)                       09:45
     2       A. So just to clarify my last answer. Even 09:43           2           And, actually, column eight. It says -- 09:47
     3   though I said I don't have an opinion on the number 09:43 3         column eight, lines three through six, it says      09:47
     4   of location registers, I did say that the location 09:43       4      (reading): The location register may be a         09:47
     5   register does need to be in a known networking          09:43  5      home agent or a foreign agent, and uses a         09:47
     6   location and implemented as a discrete node.           09:43   6      mobile IPv4 or IPv6 address system in order          09:47
     7       Q. Yeah. I mean, what's the answer? Do you 09:43           7      to store the location into this location       09:47
     8   have an opinion or do you not have an opinion? Does 09:43 8           register.                            09:47
     9   it have to be one physical location? Yes or no?        09:43   9           Do you see that, sir?                09:47
    10       A. The simplest implementation would be one 09:43 10               A. I do see that.                      09:47
    11   physical location, but, you know, it depends on -- 09:44 11            Q. That language means that the patent is        09:47
    12   it depends on the network.                      09:44         12    limited to the use of a home agent or foreign agent. 09:47
    13            If an operator had a network in one       09:44      13    Correct?                                 09:47
    14   country and another network in another country, they 09:44 14          A. The patent says that the location register 09:47
    15   might want to have a separate location register in 09:44      15    may be a home agent or foreign agent, and I read        09:47
    16   each country. But that is, you know, outside the 09:44        16    that as home agent or foreign agent being an          09:48
    17   scope of my opinions as stated in my declaration. 09:44 17          optional implementation.                       09:48
    18       Q. In other words, you can know and be able 09:44         18             THE WITNESS: I think we lost . . . 09:48
    19   to access the location register without it being in 09:44     19             MR. CURTIS: Okay. Let's just sit 09:48
    20   one physical location. Correct? The network can do 09:44 20         here with the record on and let the clock run.       09:48
    21   that?                                  09:44                  21             THE WITNESS: Okay.                      09:48
    22       A. I don't believe that's what I said.       09:44        22             (Pause.)                       09:50
    23       Q. I'm actually asking you a question. Does 09:44         23             MR. CURTIS: He's saying he lost           09:51
    24   it -- it needs to be in one physical location for a 09:44     24    internet. I'm sorry. Let's take a break. I'm good 09:51
    25   location register to be accessed across a network. 09:44      25    with that. We're comfortable. Let's take a break, 09:51
                                                             Page 42                                                               Page 44

     1   Fair?                                  09:44                    1   Peter, Videographer, Court Reporter.              09:51
     2      A. What I said was that it needs to be in a 09:44            2             THE VIDEOGRAPHER: We are off the              09:51
     3   known networking location so that a query made to 09:44         3   record at 9:52.                         09:51
     4   that networking location can obtain the information 09:45       4             (Recess: 9:52 to 10:35 a.m.)        09:51
     5   that it needs for the patent to function.        09:45          5             THE VIDEOGRAPHER: We are on the               10:34
     6      Q. And a known -- to be a known networking 09:45             6   record at 10:35.                         10:34
     7   location, it must be a single physical location.    09:45       7   BY MR. SHEASBY:                                10:34
     8   Correct?                                09:45                   8      Q. Sir, did you have any conversations with 10:34
     9      A. It would depend on what you mean by              09:45    9   your counsel at the break?                   10:34
    10   "physical location."                        09:45              10      A. I did not.                       10:34
    11      Q. I mean a single physical box.              09:45         11      Q. I want to look at -- you referenced RC 202 10:34
    12      A. A single physical box would be the            09:45      12   [sic] in your declaration. Correct? RFC 2002?        10:34
    13   simplest implementation.                       09:45           13      A. RFC 2002.                           10:34
    14      Q. It's the only allowed implementation.         09:45      14      Q. Yes.                           10:34
    15   Correct?                                09:45                  15          Did you read that document in preparation 10:34
    16      A. I'm not sure what you mean by "allowed." 09:45           16   for your expert opinion?                    10:34
    17      Q. By the claims.                       09:46               17      A. I did read that document.               10:35
    18      A. I don't have an opinion on whether the         09:46     18      Q. I'm marking as an exhibit RFC 2 -- I'm       10:35
    19   claims -- how the claims allow the physical           09:46    19   introducing this as an exhibit. Let me know when 10:35
    20   implementation.                             09:46              20   you get it.                          10:35
    21      Q. Okay.                              09:46                 21             (Pause.)                   10:35
    22           Let me ask you the next question, which is 09:46       22      A. Is that Exhibit 6?                  10:35
    23   -- let's go to the discussion of foreign agent in 09:46        23      Q. Yes.                           10:35
    24   the patent. And I believe it starts at column      09:46       24      A. Okay. I have it.                    10:36
    25   seven.                                 09:46                   25             (Deposition Exhibit Number 8          10:34
                                                             Page 43                                                               Page 45

                                                                                                                  12 (Pages 42 - 45)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 9 of 14 PageID #: 360

     1            marked for identification.)           10:33                         1   protocols would communicate to a fixed node to          10:43
     2 BY MR. SHEASBY:                                    10:36                       2   update and register locations.                10:43
     3    Q.    Is there anything in RFC 2002 that          10:36                     3       Q. Yeah. And I'm asking you where in the RFC 10:43
     4 indicates that either the foreign agent or the home 10:36                      4   2002 -- strike that. Where in the RFC 2002 does it 10:43
     5 agent must exist in a single physical device or          10:36                 5   state that the home agent and foreign agent         10:43
     6 single physical location?                        10:36                         6   functions must be on a single physical location?      10:43
     7    A.    I'm a little confused. The Exhibit 6 I      10:36                     7       A. I would need to reread the specification 10:43
     8 downloaded was testimony from Thomas Blackburn.                    10:36       8   to see what it says about physical locations.      10:43
     9    Q.    Why don't we refresh and look for Exhibit 10:37                       9       Q. Go ahead.                         10:43
    10 7. No. All right. Let me try it again. Give me           10:37                10              MR. SHEASBY: And go on the record. 10:44
    11 one second.                                10:37                              11   I'm just going to pop off to get a cup of coffee. 10:44
    12           (Pause.)                       10:38                                12   I'll be right back.                      10:44
    13         Okay, now try it. It's Exhibit 8. Let me 10:38                        13       A. Okay. This is a 158-page document, so I'm 10:44
    14 know when you get it.                            10:38                        14   beginning to read now.                       10:44
    15    A.    I have it.                      10:38                                15              (Pause.)                    10:44
    16    Q.    Is there anything in RFC 2002 that          10:39                    16   BY MR. SHEASBY:                                 10:46
    17 requires the home agent or foreign agent to run on a 10:39                    17       Q. Sir, just let me know when you're ready to 10:46
    18 single physical location?                        10:39                        18   answer the question.                        10:46
    19    A.    I would need to read the entire           10:39                      19       A. Okay. I'm still reading.              10:47
    20 specification, but consistent with my declaration,         10:39              20       Q. Sure.                           10:47
    21 the home agent/foreign agent need to be at known             10:39            21              (Pause.)                    10:50
    22 networking locations so that messages such as              10:39              22       A. In scanning through the specification, I 10:51
    23 registration messages can reach them.                10:39                    23   didn't see a discussion of physical implementation 10:51
    24    Q.    So I understand that it's your position     10:40                    24   of the functions.                        10:51
    25 that no network located -- it's your position that a 10:40                    25       Q. So having scanned through the              10:51
                                                                           Page 46                                                             Page 48

     1   location register must be at a known network         10:40                   1   specification, do you find any limitation placed on 10:51
     2   location. Correct?                        10:40                              2   the physical implementation of the home agent and 10:51
     3      A. My declaration states that the location 10:40                          3   foreign agent?                           10:51
     4   register needs to be at a known networking location. 10:40                   4      A. In my scan of the document I didn't see 10:51
     5      Q. And a known networking location requires a 10:40                       5   any discussion of the physical implementation of the 10:51
     6   single physical discrete location. Correct?       10:40                      6   home agent and foreign agent, although I did see on 10:51
     7      A. I don't agree with that statement.        10:40                        7   page 15, consistent with my declaration, that there 10:51
     8      Q. Okay.                            10:41                                 8   is a registration process.                 10:51
     9          Let me ask you this question: Is the     10:41                        9          For example, the specification states when 10:51
    10   location of a mobile terminal on a network known in 10:41                   10   the mobile node is away from home it registers its 10:51
    11   the normal operation?                       10:41                           11   care of address with its home agent, which,        10:52
    12             MR. CURTIS: Objection, form.            10:41                     12   consistent with my declaration, means that messages 10:52
    13      A. In some circumstances a network will know 10:41                       13   from the mobile node need to be able to reach the 10:52
    14   the location of a terminal.                 10:41                           14   home agent, and thus, the home agent needs to be at 10:52
    15   BY MR. SHEASBY:                                10:41                        15   a known networking location.                   10:52
    16      Q. Are you rendering the opinion that RFC         10:41                  16      Q. Is there anything in the RFC 2002           10:52
    17   2002 prevents the operations of the -- forbids the 10:41                    17   specification that precludes the implementation of 10:52
    18   operations of either home agent or the foreign agent 10:42                  18   the home agent function and the foreign agent        10:52
    19   to be distributed across multiple locations?       10:42                    19   function in a distributed manner?              10:52
    20      A. As I said in my declaration, a home         10:42                     20      A. In my relatively quick scan of the        10:52
    21   agent/foreign agent -- sorry. Let me restart.     10:42                     21   158-page document, I didn't see a discussion of      10:52
    22          I'm just rereading my declaration with    10:42                      22   physical implementation of the home agent and         10:52
    23   respect to mobile IP.                      10:42                            23   foreign agent functions.                    10:52
    24             (Pause.)                    10:43                                 24      Q. Sir, this is the document you reviewed in 10:52
    25          What I stated was that the mobile IP      10:43                      25   preparing your opinions in this case. Correct?      10:52
                                                                           Page 47                                                             Page 49

                                                                                                                              13 (Pages 46 - 49)
                                                                Veritext Legal Solutions
                                                                     866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 10 of 14 PageID #: 361

     1   location?                                11:00                  1     location stored in the location register       11:05
     2      Q. Is it possible to have a distributed       11:00          2     includes the indoor system ID.                11:05
     3   system in which the distributed foreign agent or       11:00    3      Q. The patent teaches that the indoor lit 11:05
     4   home agent in which each location that it's          11:00      4   [sic] location information is limited to the indoor 11:05
     5   distributed across is known?                    11:00           5   system ID. Correct?                         11:05
     6      A. That's a complex question, and I would          11:00     6      A. The agreed-upon construction is that the 11:05
     7   have to study it in detail to be able to offer an 11:00         7   indoor system ID information is the information         11:05
     8   opinion.                                 11:00                  8   uniquely identified in the indoor network. Is that 11:05
     9      Q. In terms of your best opinion for the        11:00        9   what you're referring to?                     11:05
    10   Court today, is it possible to have a distributed 11:01        10      Q. No. I'm just saying this passage is         11:05
    11   system in which the location registers are at known 11:01      11   teaching that the only indoor location that can      11:06
    12   locations even though they are distributed in         11:01    12   exist is the indoor system ID. Correct?            11:06
    13   different physical components?                    11:01        13      A. The patent uses the indoor system ID as 11:06
    14      A. That's a very complicated question, and 11:01            14   the location information associated with the indoor 11:06
    15   there are a lot of different variables to consider, 11:01      15   location.                              11:06
    16   so at this time I don't have an opinion on that.     11:01     16      Q. In this passage is it teaching that the 11:06
    17      Q. Does the 728 patent exclude the location 11:01           17   only indoor location information that can be stored 11:06
    18   of distributed location registers?              11:01          18   is the indoor system ID? Or can there be also other 11:06
    19      A. I don't recall the 728 patent discussing 11:01           19   indoor location information stored?               11:06
    20   distributed implementations of the location          11:01     20      A. Lines 23 and 24 refers just to the indoor 11:06
    21   register.                               11:02                  21   system ID.                               11:06
    22             MR. SHEASBY: Yeah. Move to strike as 11:02           22      Q. It says (reading): Indoor location         11:06
    23   not responsive.                            11:02               23     stored in the location register includes        11:06
    24   BY MR. SHEASBY:                                  11:02         24     the indoor system ID.                      11:07
    25      Q. Did you identify any portions of the 728 11:02           25          Do you see that?                    11:07
                                                              Page 54                                                              Page 56

     1   patent that clearly and unambiguously exclude the 11:02         1      A. Right.                             11:07
     2   use of distributed location registers?           11:02          2      Q. Does that mean that indoor location is         11:07
     3      A. The patent repeatedly discusses "a           11:02        3   equivalent to the indoor system ID? Or does the         11:07
     4   location register" and other instances it says "the 11:02       4   word "includes" means that there could be additional 11:07
     5   location register."                       11:03                 5   information beyond the indoor system ID?               11:07
     6      Q. And you believe that limits it to one       11:03         6      A. I'd need to look at other places in the 11:07
     7   single physical location register?              11:03           7   patent, but those lines in isolation don't make that 11:07
     8      A. I don't believe the patent discusses the 11:03            8   question clear.                           11:07
     9   exact implementation of the location register.       11:03      9      Q. Okay. Let's go to Claim 1. Actually, 11:07
    10      Q. Okay.                            11:03                   10   let's go to the Blackburn declaration. I changed my 11:08
    11          And by "implementation" you mean physical 11:03         11   mind.                                   11:08
    12   implementation?                             11:03              12          It's Exhibit 6. Let me know when you get 11:08
    13      A. Correct.                          11:03                  13   there.                                 11:08
    14      Q. How long have you been in the network            11:03   14      A. Okay.                              11:08
    15   communications industry?                        11:03          15              (Deposition Exhibit Number 6           11:06
    16      A. I've been actively involved in networking 11:03          16               marked for identification.)        11:05
    17   communications since about 1980.                   11:04       17   BY MR. SHEASBY:                                  11:09
    18      Q. Let's go back to the 728 patent.           11:04         18      Q. Let's go to paragraph 53.                 11:09
    19      A. Okay.                            11:04                   19      A. Okay.                              11:09
    20      Q. Let's go to column four, lines 23 and 24. 11:04          20      Q. Do you have any factual disagreement with 11:09
    21      A. Column four, lines 23 to 24?               11:04         21   what Mr. Blackburn says in paragraph 53?               11:09
    22      Q. Yes, sir.                        11:04                   22      A. I haven't studied the particular article 11:09
    23      A. Okay.                            11:05                   23   that he refers to so I don't have an opinion as to 11:10
    24      Q. Go ahead and read those into the record. 11:05           24   his description of the contents.                11:10
    25      A. (Reading): Preferably, the indoor           11:05        25      Q. What about the first sentence of paragraph 11:10
                                                              Page 55                                                              Page 57

                                                                                                                  15 (Pages 54 - 57)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 11 of 14 PageID #: 362

     1   use of the home agents or foreign agent location     12:12      1   mobile node is home, and in the second case, it's at 12:16
     2   register embodiment?                         12:12              2   a foreign location.                       12:16
     3      A. My opinions in my declaration did not         12:13       3      Q. In column nine, lines 12 through 15, the 12:16
     4   specify whether a home agent/foreign agent was         12:13    4   home agent and the foreign agents are both location 12:16
     5   implemented.                              12:13                 5   registers. Correct?                       12:16
     6      Q. Right. That's why I'm asking you the         12:13        6      A. It says the location register is the home 12:16
     7   question.                              12:13                    7   agent or the foreign agent, in accordance with the 12:16
     8          Are you rendering the opinion that the     12:13         8   mobile IP protocol.                        12:17
     9   patent claims are limited to the embodiment that      12:13     9      Q. I understand that.                   12:17
    10   uses a home agent or foreign agent?              12:13         10          In that statement, the foreign agent and 12:17
    11      A. I'm not offering an opinion on that        12:13         11   the home agent are both location registers.       12:17
    12   question.                              12:13                   12   Correct?                               12:17
    13      Q. Okay.                             12:13                  13      A. No. I disagree.                     12:17
    14          Now, when the location register 80 is the 12:13         14      Q. Okay.                             12:17
    15   home agent or the foreign agent, those are two       12:13     15          So you believe that the home agent and     12:17
    16   separate physical locations, correct, the home agent 12:13     16   foreign agents are not both location registers?    12:17
    17   and foreign agent?                         12:13               17      A. Well, what it says is that the location 12:17
    18      A. I would need to review the mobile IP         12:14       18   register is the home agent or the foreign agent.   12:17
    19   specification, but I do know that in some situations 12:14     19      Q. Yeah, I understand what is written there. 12:17
    20   the home agent and foreign agent are at different 12:14        20   And what does that mean to you as a person of skill 12:17
    21   locations.                             12:14                   21   in the art?                            12:17
    22      Q. Okay.                             12:14                  22      A. Well, what it means to me is that in the 12:17
    23      A. But I can only envision the scenario where 12:14         23   mobile IP situation that the location register is 12:18
    24   they are at the same location.                12:14            24   performing home agent or foreign agent functions. 12:18
    25      Q. So you can imagine -- for the RFC 2002         12:14     25      Q. So is a location that performs a home       12:18
                                                              Page 82                                                                                Page 84

     1   specification, you can imagine scenarios in which 12:14         1   agent function a location register?                     12:18
     2   the home agent and foreign agent are at separate         12:14  2     A.       That's -- I have to think about that         12:18
     3   locations or at the same location physically. Fair? 12:14       3   question. Are you asking whether in general a home 12:18
     4       A. I'd need to review the specification, but 12:14          4   agent or a foreign agent would be a location                  12:19
     5   my recollection of the specification is that a       12:14      5   register? Or are you asking in the context of this 12:19
     6   router could implement both functions. So if a          12:14   6   patent?                                      12:19
     7   device was on its home network, not at a foreign         12:14  7     Q.       Well, let's start here. In your            12:19
     8   location, that the home agent and foreign agent         12:15   8   understanding of RFC 2002, home agent and foreign                    12:19
     9   would, in that specific situation, be at the same 12:15         9   agent are both examples of location registers?                12:19
    10   location.                               12:15                  10     A.       I don't think that's what it's saying.       12:19
    11       Q. And what happens when a device was at -- 12:15 11              Q.       That's not what I asked you. Move to              12:19
    12   not at its home network?                        12:15          12   strike.                                  12:19
    13       A. In that case, the mobile device would          12:15    13             In your understanding of RFC 2002, is the 12:19
    14   detect the foreign agent and send the registration 12:15       14   home agent and foreign agent both examples of                   12:19
    15   message to a home agent, assuming it was following 12:15 15         location registers?                             12:19
    16   all the mobile IP protocols, to register its        12:15      16     A.       What this part of the patent says to me is 12:19
    17   location, and subsequently data would be sent to it 12:15 17        that the -- in the case of a mobile IP                 12:19
    18   from the home agent to the foreign agent and then 12:15 18          implementation, the location register is the home               12:20
    19   from the foreign agent to the mobile node.             12:16   19   agent or the foreign agent.                          12:20
    20       Q. So in that situation, in that            12:16          20     Q.       I understand what it says there. I am now 12:20
    21   implementation, the foreign agent and the home agent 12:16 21       asking you a question.                               12:20
    22   are not at the same physical location?              12:16      22             In your understanding of RFC 2002, are the 12:20
    23       A. It's not really a different             12:16           23   home agent and foreign agent examples of location                12:20
    24   implementation. It's the same implementation but 12:16 24           registers?                                   12:20
    25   it's two different cases. In the first case, the 12:16         25     A.       If I go -- if I look at RFC 2002, it        12:20
                                                              Page 83                                                                                Page 85

                                                                                                                             22 (Pages 82 - 85)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 12 of 14 PageID #: 363

     1   discusses home agents and foreign agents, but I         12:20    1             MR. CURTIS: Objection. Form.              12:26
     2   don't believe the specification itself refers to     12:20       2   Outside the scope.                          12:26
     3   location registers.                        12:20                 3      A. Well, in the context of the 728 patent, 12:26
     4      Q. Do you have an understanding --                12:20       4   there's an agreed-upon construction for location       12:26
     5      A. At least I don't recall that being the       12:20         5   information, and that's information of a locational 12:26
     6   case.                                 12:20                      6   area or indoor system ID information, or both. So 12:26
     7      Q. Do you have an understanding of what the 12:20             7   if you're using the agreed-upon construction of       12:26
     8   word "location register" means?                    12:20         8   locational area or indoor system ID information, I 12:26
     9      A. I understand what location register means 12:20            9   don't see the foreign agent, if it were to be based 12:26
    10   in the context of the 728 patent, and I also         12:20      10   on RFC 2002, storing that specific information.        12:26
    11   understand what location register would have meant 12:21        11   BY MR. SHEASBY:                                  12:27
    12   to a person of ordinary skill in the art at the time 12:21      12      Q. Does the home agent store that specific 12:27
    13   of the patent.                           12:21                  13   information?                              12:27
    14      Q. What does it mean in the context of the 12:21             14      A. The home agent, as implemented by RFC              12:27
    15   728 patent?                               12:21                 15   2002, would not store the location information as 12:27
    16      A. In the context of the 728 patent, it         12:21        16   per the agreed-upon construction, based on my           12:27
    17   refers to a device that stores location information. 12:21      17   understanding of RFC 2002.                       12:27
    18      Q. Does the foreign agent store location          12:21      18             MR. SHEASBY: Okay. Why don't we               12:27
    19   information in RFC 2002?                          12:21         19   break for lunch.                           12:27
    20      A. I would need to refer to the               12:21          20             THE VIDEOGRAPHER: We are off the                12:27
    21   specification.                           12:21                  21   record at 12:29.                           12:27
    22      Q. Go ahead. It's been marked as an exhibit. 12:21           22             (Recess: 12:29 to 1:19 p.m.)          12:27
    23   Take as much time as you need.                      12:22       23             THE VIDEOGRAPHER: We are on the                 01:17
    24             (Pause.)                      12:22                   24   record at 1:19.                           01:17
    25      A. RFC 2002 on page 17 says that the mobile 12:23            25   BY MR. SHEASBY:                                  01:17
                                                             Page 86                                                                Page 88

     1   node receives what's a "care of" address. So the 12:23           1      Q. Did you talk to your counsel at the break, 01:17
     2   foreign agent would be aware of the mobile node        12:23     2   sir?                                01:17
     3   because when it receives tunnelled datagrams, it     12:24       3      A. I did not.                       01:17
     4   decapsulates datagrams and delivers the datagrams to 12:24       4      Q. In a cellular system, what node generates 01:17
     5   the mobile node.                          12:24                  5   the location information?                    01:18
     6      Q. So now you can answer my question. In RFC 12:24            6             MR. CURTIS: Objection, form.            01:18
     7   2002 does the foreign agent store location         12:24         7      A. The location information depends on what 01:18
     8   information?                            12:24                    8   specific cellular technology is being used and the 01:18
     9      A. That would depend on what you meant by           12:24     9   location information can also refer to different    01:18
    10   "location information" in the context of RFC 2002. 12:24        10   types of location information.                01:18
    11      Q. I mean the common understanding of that 12:25             11          For example, in some networks, the         01:18
    12   phrase.                               12:25                     12   location information may be a distance from a cell 01:19
    13      A. Mobile IP concerns itself with routing and 12:25          13   tower. In some it might be triangulated data based 01:19
    14   addresses, so if by "location information" you meant 12:25      14   on measurements from multiple cell towers. In some 01:19
    15   a geographical location such as latitude and       12:25        15   cases it might be GPS information generated by the 01:19
    16   longitude, the foreign agent wouldn't have that kind 12:25      16   mobile device and then sent to the network.         01:19
    17   of information.                          12:25                  17   BY MR. SHEASBY:                                 01:19
    18          On the other hand, it works with IP       12:25          18      Q. All those are examples of locational        01:19
    19   addresses, so it has an address and location, so    12:25       19   information?                             01:19
    20   that's what I mean it depends on the context --     12:26       20      A. That is correct.                    01:19
    21            (Cross-talk.)                 12:24                    21      Q. Are there any other examples of locational 01:19
    22      Q. Sure. In the context --               12:26               22   information?                             01:19
    23      A. -- (inaudible) exactly.               12:26               23      A. The additional types of information          01:19
    24      Q. In the context of the 728 patent, what      12:26         24   related to location could be the base station with 01:20
    25   does location mean?                         12:26               25   which a device is currently connected to, or in some 01:20
                                                             Page 87                                                                Page 89

                                                                                                                   23 (Pages 86 - 89)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 13 of 14 PageID #: 364

     1   cases it can refer to a group of base stations.      01:20                   1   to look at the specifications for each of them to 01:24
     2          So those are some that come to mind at         01:20                  2   see exactly what kind of information they may have 01:25
     3   this time.                             01:20                                 3   broadcast.                              01:25
     4      Q. For indoor WLAN networks, is there any             01:20               4   BY MR. SHEASBY:                                 01:25
     5   information stored about that network other than -- 01:20                    5      Q. Did you investigate whether WLAN networks 01:25
     6   does that network pass on information other than its 01:20                   6   at the time of the patent broadcast information      01:25
     7   system ID information?                           01:20                       7   about their location beyond system ID?              01:25
     8             MR. CURTIS: Objection. Form.                01:20                  8      A. In developing my declaration I did not        01:25
     9   Outside the scope.                           01:20                           9   consider that question.                     01:25
    10      A. The information that is communicated in a 01:20                       10      Q. How does the system ID information provide 01:25
    11   Wi-Fi network, for instance, could include an SSID. 01:20                   11   location information?                        01:25
    12   I'm not sure if that's what we're referring to.      01:21                  12             MR. CURTIS: Objection, form.             01:25
    13   BY MR. SHEASBY:                                    01:21                    13      A. In the context of the patent, the indoor 01:25
    14      Q. And SSID is a system ID?                     01:21                    14   system ID information would provide location           01:26
    15      A. It's a name for the network. I believe it 01:21                       15   information to the extent that if you knew the       01:26
    16   stands for subscriber set identifier, but it's a    01:21                   16   locations where that indoor system ID information 01:26
    17   name a user or network manager can enter into the 01:21                     17   was being broadcast, then you could identify the       01:26
    18   access point so the access point broadcasts that        01:21               18   location of the device to the coverage area of where 01:26
    19   particular name of the network.                    01:21                    19   that indoor system ID information was being           01:26
    20      Q. Is that different from an indoor system 01:21                         20   provided.                               01:26
    21   ID?                                   01:21                                 21   BY MR. SHEASBY:                                 01:26
    22      A. The indoor system ID information is one of 01:22                      22      Q. Does location information in the patent 01:26
    23   the agreed-upon construction's information uniquely 01:22                   23   require that it be geographic information?          01:26
    24   identifying the indoor network. The patent, I don't 01:22                   24      A. I'd have to review the patent to be sure, 01:26
    25   believe, mentions SSID.                          01:22                      25   but I don't recall a discussion of geographic       01:26
                                                                           Page 90                                                            Page 92

     1     Q.    Right.                         01:22                                 1   information with respect to parameters such as       01:27
     2          Does SSID provide location information on 01:22                       2   latitude or longitude.                    01:27
     3 where a device is located?                       01:22                         3      Q. Well, why don't you go ahead and read the 01:27
     4            MR. CURTIS: Objection, form. Outside 01:22                          4   patent and tell me whether location information       01:27
     5 the scope.                               01:22                                 5   requires geographic information in the patent?       01:27
     6     A.    It would depend on the implementation, but 01:22                     6            MR. CURTIS: Objection, form. Outside 01:27
     7 generally speaking I would say no.                  01:22                      7   the scope.                             01:27
     8 BY MR. SHEASBY:                                   01:22                        8      A. Well, I don't know if it's really       01:27
     9     Q.    Why do you say that?                   01:22                         9   necessary to read the patent because location      01:27
    10     A.    Well, for instance, I can have multiple    01:23                    10   information is an agreed-upon construction          01:27
    11 access points broadcasting the same SSID, so the            01:23             11   specifically meaning information in a locational     01:27
    12 SSID that I receive only tells me that I can connect 01:23                    12   area or indoor system ID information.            01:27
    13 to a network with that name. It doesn't necessarily 01:23                     13   BY MR. SHEASBY:                                01:27
    14 tell me what location I'm in.                    01:23                        14      Q. And does the locational area require        01:27
    15     Q.    In a WLAN base station it broadcasts           01:24                15   geographic information? That's the question I'm       01:27
    16 information beyond its system ID. Correct?               01:24                16   asking.                               01:27
    17     A.    I would have to look at the specific      01:24                     17      A. Well, as construed, the term refers to     01:27
    18 wireless LAN technology to answer that question.             01:24            18   either locational area or indoor system ID        01:28
    19     Q.    As a general rule at the time of the      01:24                     19   information, so I suppose it would depend on what 01:28
    20 patent, WLAN networks broadcast more than just their 01:24                    20   you mean precisely by "geographic information."        01:28
    21 system ID. Correct?                          01:24                            21      Q. What does locational area mean?             01:28
    22            MR. CURTIS: Objection, form. Outside 01:24                         22            MR. CURTIS: Objection, form. Outside 01:28
    23 the scope.                               01:24                                23   the scope.                             01:28
    24     A.    At the time of the patent there were       01:24                    24      A. I'd have to refer to the patent. Do you 01:28
    25 multiple wireless LAN technologies, and I would have 01:24                    25   want me to do that?                        01:28
                                                               Page 91                                                                        Page 93

                                                                                                                              24 (Pages 90 - 93)
                                                                Veritext Legal Solutions
                                                                     866 299-5127
Case 2:20-cv-00280-JRG Document 56-3 Filed 05/12/21 Page 14 of 14 PageID #: 365

     1 State of Oregon )
                   ) ss.
     2 County of Lane )
     3
     4    I, Sara Fahey Wilson, CSR, a Certified Shorthand
     5 Reporter for the State of Oregon, certify that the
     6 witness was sworn and the transcript is a true
     7 record of the testimony given by the witness; that
     8 at said time and place I reported all testimony and
     9 other oral proceedings had in the foregoing matter;
    10 that the foregoing transcript consisting of 101
    11 pages contains a full, true and correct transcript
    12 of said proceedings reported by me to the best of my
    13 ability on said date.
    14    If any of the parties or the witness requested
    15 review of the transcript at the time of the
    16 proceedings, such correction pages are attached.
    17    IN WITNESS WHEREOF, I have set my hand this 13
    18 day of April 2021, in the City of Eugene, County of
    19 Lane, State of Oregon.
    20
    21
    22 <%9578,Signature%>
    23 Sara Fahey Wilson, CSR
    24 CSR No. 06-0400
    25 Expiration Date: March 31st, 2023
                                                            Page 102

     1                DECLARATION
     2
     3        I hereby declare I am the deponent in the within
     4   matter; that I have read the foregoing transcript and
     5   know the contents thereof; and I declare that the same
     6   is true of my knowledge except as to the matters which
     7   are therein stated upon my information or belief, and as
     8   to those matters, I believe them to be true.
     9        I declare under the penalties of perjury
    10   under the laws of the United States that the
    11   foregoing is true and correct.
    12
    13       This declaration is executed this _______ day
    14   of _______________________, 20___, at
    15   ________________________________, _____________.
    16
    17
    18
    19          _________________________________
    20             PETER RYSAVY
    21
    22
    23
    24
    25
                                                            Page 103

                                                                                27 (Pages 102 - 103)
                                                     Veritext Legal Solutions
                                                          866 299-5127
